UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6113



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SHAWN LEIGH JONES, a/k/a Shawn Lee Jones,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-01-68, CA-02-80-4)


Submitted:   July 22, 2003                 Decided:   August 11, 2003


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Leigh Jones, Appellant Pro Se. Janet S. Reincke, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shawn Leigh Jones seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken from the final order in a § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability.   28 U.S.C. § 2253(c)(1)(2000).   A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong. See Miller-El v. Cockrell, 123 S.Ct. 1029,

1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir.), cert denied, 534 U.S. 941

(2001).   We have independently reviewed the record and conclude

that Jones has not made the requisite showing. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.




                                                          DISMISSED




                                 2